DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheich (US 2016/0023831) in view of Cals (WO 01/89936).
Claim 1
Cheich discloses a packing material (defined by first and second dunnage products 40) each comprising at least two strips (18 and 20) of packing material folded into a compact bundle, including a top strip (18) of packing material having a length dimension with first end portion (44) and second end portion (48) and a central portion (46) between the first end portion and the second end portion, and a bottom strip (20) of packing material having a length dimension with first end portion (44) and second end portion (48) and a central portion (46) between the first end portion and the second end portion; where the central portion of the top strip overlays the central portion of the bottom strip and the length dimension of the top strip is oriented orthogonal to the length dimension of the bottom strip (see [0020] and [0023]).  Cheich discloses a container (60) including two insulating dunnage products disposed inside the container, wherein the first dunnage product extends over sides of the product to be protected inside the container while the second dunnage product extends orthogonal over other sides of the product to be protected inside the container (see [0024]), wherein the first and second end portions of each of the first and second dunnage products are capable to be folded over the respective central portion.  Cheich does not explicitly disclose a bundle.  Cheich does not disclose the first and second end portions of top strip are folded over the central portion of the top strip, and the first and second end portions of the bottom strip are folded over the central portion of the bottom strip.  However, Cals discloses a bundle of packing material (90) comprising a group of panels extending orthogonal to other group of panels from a single strip of material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheich having the first and second dunnage products as a single dunnage product enclosing the articles within the container for preventing possible losing of the package material when removing and/or opening the articles from the container.  Regarding the limitation of the end portions of top and bottom strips are folded over the respective central portion of the top and bottom strips, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheich and Cals folding the end portions of the top and bottom strips over the respective central portion for saving space while the packing material is in storage and transportation.
Claim 2
After Cheich is modified the central portion of the top strip has a top side and a bottom side opposite the top side, and the first and second end portions of the top strip are folded over the top side of the top strip, and the first and second end portions of the bottom strip are folded over a top side of the central portion of the top strip.
Claim 3
After Cheich is modified one of the first end portion and the second end portion of the top strip can be folded over one of the first end portion and the second end portion of the bottom strip.
Claim 4
Cheich as modified does not disclose the first and second end portions of the top and bottom strips are interleaved.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheich and Cals as modified having end portions of the top and bottom strips interleaved for a stronger folding arrangement and to prevent undesired unfolding of the packing material.
Claim 7
Cheich further discloses the strips of packing material are made at least partially of paper (see [0007], [0022] and [0027]).
Claim 8
Cheich further discloses the strips of packing material include randomly-crumpled paper (12) (see [0018] and [0027]).
Claim 9
Cheich further discloses the strips of packing material are selected based on a width dimension of the strip of packing material relative to a width of a respective side wall of a container (60) (see figure 5).  The width of the strips of the packing material are based on the width of sidewalls of the container (60) in order that the dunnage product fits within the container.  Additional factors are insulating properties of the strip of packing material and cushioning properties of the packing material (see [0005]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheich (US 2016/0023831) and Cals (WO 01/89936) as applied to claim 1 above, and further in view of Crawford (5,044,493).
Claims 5 and 6
Cheich as modified does not disclose a restraining member.  However, Crawford discloses a restraining member (31) comprising a strap/elastic band to securely and maintain a product/rolled gloves in folded condition (see figure 5, column 5 lines 64-68 and column 6 lines 1-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheich and Cals as modified including an elastic band as taught by Crawford to maintain folded and/or prevent unfolding the packing material when in storage and/or transportation.  
Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.  Regarding applicant’s argument with respect to the teachings of Cheich and Cals, the examiner disagrees.  As mentioned, Cheich fails to teach two dunnage products arranged in a bundle.  However, Cals is used as a disclosure of a dunnage product comprising a bundle.  Regarding applicant’s argument that after Cheich is modified by Cals, the combination still failed to disclose “the first and second end portions of top strip are folded over the central portion of the top strip, and the first and second end portions of the bottom strip are folded over the central portion of the bottom strip”, the examiner points out that the rejection of claim 1 was considered that in order to save storage and transportation space, it would been obvious to modify Cheich and Cals folding the bundle of packaging material as required.  Cals, figure 7, discloses the bundle is inserted into a box, wherein each of the sides of the box would have a portion of the bundle, therefore the bundle of Cals is capable of being folded over the central portion as required in the claim.  After considering applicant’s arguments, filed 10/25/2022, and further reviewing the teachings of Cheich and Cals, it appears the rejection for the claims filed 10/25/2022 is still proper and valid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736